288 F.2d 155
109 U.S.App.D.C. 371
Roger TILGHMAN et al., Appellants,v.ACACIA MUTUAL LIFE INSURANCE COMPANY et al., Appellees.
No. 15956.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 13, 1961.Decided Feb. 15, 1961.

Mr. Guy M. Bayes, Washington, D.C., for appellants.
Mr. Francis L. Casey, Jr., Washington, D.C., for appellees, Acacia Mutual Life Insurance Company and Turner Construction Company.
Mr. J. Harry Welch, Washington, D.C., with whom Messrs. H. Mason Welch, J. Joseph Barse, Arthur V. Butler, Walter J. Murphy, Jr., and James A. Welch, Washington, D.C., were on the brief, for appellee, John H. Hampshire, Inc.
Before PHILLIPS, Senior United States Circuit Judge for the Tenth Circuit,1 and FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
The appeal is from a judgment based on a verdict directed by the court in favor of defendants at the conclusion of plaintiff's evidence on liability.  The actions were for personal injuries to plaintiff, a sheet-metal mechanic, consequent upon a fall on a construction job, and also a claimed loss of consortium.  The fall was attributed to his stepping on a pipe coupling in an allegedly poorly lighted area of the building under construction.  Plaintiff received compensation from his own employer, a subcontractor, and sued the defendants, who are the owners of the property, the general contractor, and another subcontractor.


2
We find no adequate reason to reverse the ruling of the District Court that the evidence was insufficient to raise an issue for the jury as to any negligence on the part of any defendant which could be said to be a proximate cause of plaintiff's injuries.  The judgment from which he appeals is accordingly


3
Affirmed.



1
 Sitting by designation pursuant to Sec. 294(d), Title 28, U.S.Code